March 14, 1935.
The opinion of the Court was delivered by
This appeal is from an order of Judge Featherstone which denied a motion to set aside the service of the summons and complaint made on the ground that the person served was not when served, and is not now, the agent of the appellant, and the appellant was not then, and is not now and never has been, doing business in this State.
It is the settled rule of this Court that, if the Circuit Court finds, as matter of fact, that the foreign corporation is doing business in this State, and that the person served is the agent of the corporation sued, such finding is binding on this Court, unless there is no evidence to support such finding. The question then becomes one of law. Lipe v. C.,C.  O.R. Co., 123 S.C. 515, 522, 116 S.E., 101, 30 A.L.R., 248;Pollock v. Carolina Interstate B.  L. Ass'n,48 S.C. 65, 73, 25 S.E., 977, 59 Am. St. Rep., 695; Bassv. Amer. Products Exp.  Imp. Corp., 124 S.C. 346,117 S.E., 594, 30 A.L.R., 168; Abbeville Elec. L.  P. Co.v. Western Elec. Supply Co., 61 S.C. 361, 39 S.E., 559, 55 L.R.A., 146, 85 Am. St. Rep., 890; Jenkins v. PennBridge Co., 73 S.C. 526, 528, 53 S.E., 991; McSwain v. *Page 297 Adams Grain  Provision Co., 93 S.C. 103, 76 S.E., 117, Ann. Cas., 1914-D, 981.
In the present case the evidence is contradictory. We are unable to say there was no evidence to sustain the finding of the Circuit Judge.
The appellant relies on the opinion of this Court in the case of Dyar v. Georgia Power Company, 173 S.C. 527,176 S.E., 711.
In that case this Court recognized the rule that, in order to obtain jurisdiction of a foreign corporation in this State, two things are essential: That the foreign corporation is doing business in this State when action is brought; that the person served with the process is then the agent of the corporation; but the majority of the Court found that, in that case, there is no evidence to show that these conditions were complied with. Hence, as a matter of law, this Court could decide the issue. This Court cannot say here that there is no evidence to sustain the order of Judge Featherstone.
The appeal is dismissed, and the order appealed from is affirmed. Let it be reported.
MESSRS. JUSTICES STABLER and CARTER and MESSRS. ACTING ASSOCIATE JUSTICES MANN and PHILIP H. STOLL concur.